Citation Nr: 1825471	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-40 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for depressive disorder.  

2.  Entitlement to service connection for diverticulosis.  


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1994. 

These matters comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2018, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of such proceeding is associated with the claims file. 

The issue of an increased evaluation for depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has requested that his appeal regarding service connection for diverticulosis be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of service connection for diverticulosis have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  At his February 2018 Board hearing, the Veteran indicated that he wished to withdraw the issue of entitlement to service connection for diverticulosis.  Because the Veteran has clearly indicated his wish to withdraw this issue, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2017).  Under 38 U.S.C. § 7105 (2012), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review the issue and it is therefore dismissed.


ORDER

The claim as to entitlement to service connection for diverticulosis is dismissed.  


REMAND

The Veteran contends that he is entitled to an increased rating for his service-connected depressive disorder.  Before a decision can be reached on this claim, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim and to afford the Veteran every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Under the VA's duty to assist, VA must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  While the mere passage of time does not render inadequate an examination that was otherwise adequate for rating purposes when it was prepared, a new examination is appropriate when a veteran asserts that the disability in question has undergone an increase in severity since the last examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997); VAOPGCPREC 11-95 (1995).

At his February 2018 Board hearing, the Veteran reported that he experienced a worsening of his depressive disorder symptoms.  See February 2018 Board Hearing Transcript p. 2.  Specifically, the Veteran reported increased trouble sleeping, difficulty participating in his usual hobbies, trouble at work and increased trouble with large crowds.  

In light of this evidence, the Board finds that a new VA examination is both warranted and necessary to determine the current nature and severity of the Veteran's depressive disorder.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Snuffer, 10 Vet. App. at 402-03.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  

3. After any additional records are associated with the claims file, afford the Veteran a VA examination with an appropriate medical examiner to determine the current nature and severity of his service-connected depressive disorder.  The examiner should also address the functional impact the Veteran's depressive disorder has on his ability to maintain employment.  

The claims folder, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and the VA examination report should comply with all appropriate protocols for rating depressive disorder. 

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


